        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 1 of 6


 1 JASON R. FLANDERS (SBN 238007)
   Email: jrf@atalawgroup.com
 2 AQUA TERRA AERIS LAW GROUP
   4030 Martin Luther King Jr. Way
 3
   Oakland, CA 94609
 4 Phone: 916-202-3018

 5 MICHAEL B. JACKSON (SBN 53808)
   Email: mjatty@sbcglobal.net
 6 P.O. Box 207

 7 75 Court Street
   Quincy, CA 95971
 8 Phone: 530-283-1007

 9 Attorneys for Petitioners and Plaintiffs AquAlliance,
   California Sportfishing Protection Alliance, and
10 California Water Impact Network

11
     Patrick M. Soluri (SBN 210036)
12   Osha R. Meserve (SBN 204240)
     SOLURI MESERVE, A LAW CORPORATION
13   510 8th Street
     Sacramento, CA 95814
14   Phone: (916) 455-7300
15   Email: patrick@semlawyers.com; osha@semlawyers.com

16 Attorneys for Petitioners and Plaintiffs
   Central Delta Water Agency, South Delta Water Agency
17
                      IN THE UNITED STATES DISTRICT COURT FOR THE
18
                               EASTERN DISTRICT OF CALIFORNIA
19

20 AQUALLIANCE; CALIFORNIA                                 Case No. 1:20-cv-00878-DAD-EPG
   SPORTFISHING PROTECTION ALLIANCE;
21 CALIFORNIA WATER IMPACT NETWORK;
   CENTRAL DELTA WATER AGENCY;                             JOINT STIPULATION AND
22 SOUTH DELTA WATER AGENCY,                               ORDER TO MODIFY BRIEFING
                                                           SCHEDULE
23                         Petitioners and Plaintiffs,
              v.
24
   THE UNITED STATES BUREAU OF
25 RECLAMATION; SAN LUIS & DELTA-
   MENDOTA WATER AUTHORITY; U.S.
26 DEPARTMENT OF THE INTERIOR; Debra
   Haaland, in her official capacity; and DOES 1 –
27 100,

28                         Respondents and Defendants.

     2106074.1 10355-083                                1
                             JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 2 of 6


 1            Petitioners and Plaintiffs AQUALLIANCE, CALIFORNIA SPORTFISHING

 2 PROTECTION ALLIANCE, CALIFORNIA WATER IMPACT NETWORK, CENTRAL DELTA

 3 WATER AGENCY and SOUTH DELTA WATER AGENCY (collectively, “Plaintiffs” or

 4 “Petitioners”) and Respondent and Defendant UNITED STATES BUREAU OF RECLAMATION

 5 (“USBR”), Defendant Debra Haaland, Secretary of UNITED STATES DEPARTMENT OF

 6 INTERIOR, Defendant UNITED STATES DEPARTMENT OF INTERIOR, and Defendant

 7 UNITED STATES FISH AND WILDLIFE SERVICE, (collectively, “Federal Defendants”) and

 8 Respondent and Defendant SAN LUIS & DELTA-MENDOTA WATER AUTHORITY

 9 (“SLDMWA”), hereby stipulate as follows:

10            WHEREAS, on February 4, 2021, this Court issued a Scheduling Conference Order (Dkt.

11 32) setting the deadline for Plaintiffs to file their motion for summary judgment as August 2, 2021,

12 Defendants’ cross-motion for summary judgment and opposition to Plaintiff’s motion for summary

13 judgment as October 1, 2021, Plaintiffs’ combined opposition to Defendants’ cross-motion for

14 summary judgment and reply in support of Plaintiffs’ motion for summary judgment as November

15 15, 2021, and Defendants’ respective replies in support of their cross-motion for summary judgment

16 of December 6, 2021.

17            WHEREAS, on May 10, 2021, the Bureau of Reclamation issued an Amended Record of

18 Decision of the Long-Term Water Transfers Project at issue in this suit. Consequently, Federal

19 Defendants intend to file a supplement to the administrative record by August 13, 2021 as provided

20 in the accompanying Declaration of Jason R. Flanders, paragraphs 3-4;

21            WHEREAS Federal Defendants’ planned supplementation of the administrative record will

22 require time for Plaintiffs to adequately review as provided in the accompanying Declaration of

23 Jason R. Flanders and would expose Plaintiffs to a significant hardship without an extension;

24            WHEREAS the Parties have met and conferred regarding the need for an extension of

25 briefing deadlines to account for the supplementation of the administrative record as provided in the

26 accompanying Declaration of Jason R. Flanders, paragraphs 3-5;
27            WHEREAS the Parties have agreed to set the motion for summary judgment deadline 30

28 days after the Supplemental Administrative Record deadline, as provided in the accompanying

     2106074.1 10355-083                              2
                           JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 3 of 6


 1 Declaration of Jason R. Flanders, paragraph 6, and thereby resulting in the schedule provided in the

 2 proposed order.

 3            NOW THEREFORE, Plaintiffs and Defendants, by and through counsel, and subject to the

 4 Court’s approval, have stipulated to a 30-day extension to Plaintiffs’ motion for summary judgment

 5 deadline from the date the Supplemental Administrative Record is filed, with the deadlines for

 6 Defendants’ combined motions and oppositions correspondingly extended, as well as the deadlines

 7 for the parties’ replies;

 8 //

 9 //

10 DATED: July 21, 2021                                        AQUA TERRA AERIS LAW GROUP

11

12
                                                                 /S/ Jason R. Flanders
13                                                                Jason R. Flanders
                                                                  Attorneys for Plaintiffs and
14                                                               Petitioners
                                                                 AquAlliance, California Sportfishing
15                                                               Protection Alliance and California
16                                                               Water Impact Network

17

18 DATED: July 21, 2021                                        SOLURI MESERVE

19

20
                                                                 /S/ Patrick M. Soluri
21                                                               Patrick M. Soluri
                                                                 Attorneys for Plaintiffs and
22                                                               Petitioners
                                                                 Central Delta Water Agency, South
23                                                               Delta Water Agency
24

25 DATED: July 21, 2021                                        DEPARTMENT OF INTERIOR
26
27

28

     2106074.1 10355-083                              3
                           JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 4 of 6


 1

 2
                                                                /S/ W. Dean Carter
 3
                                                                Attorneys for Department of Interior
 4

 5
     DATED: July 21, 2021                                     SAN LUIS AND DELTA-MENDOTA
 6
                                                              WATER AUTHORITY
 7

 8

 9
                                                               /S/ Daniel O’Hanlon
10
                                                               Attorneys for Defendant and
11                                                             Respondent San Luis and Delta-
                                                               Mendota Water Authority
12

13
     DATED: July 21, 2021                                     U.S. FISH AND WILDLIFE SERVICE
14

15

16                                                             /S/ W. Dean Carter

17                                                             Attorneys for Defendant U.S. Fish
                                                               and Wildlife Service
18

19

20 DATED: July 21, 2021                                       U.S. BUREAU OF RECLAMATION
21

22

23                                                              /S/ W. Dean Carter
24                                                             Attorneys for Defendant and
                                                               Respondent U.S. Bureau of
25
                                                               Reclamation
26
27 //

28 //

     2106074.1 10355-083                              4
                           JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 5 of 6


 1                                              ATTESTATION

 2            I hereby attest that all other signatories listed, and on whose behalf the filing is submitted,

 3 concur in the filing’s content and have authorized the filing.

 4 DATED: July 20, 2021

 5

 6                                                                   /S/ Jason R. Flanders
                                                                     Jason R. Flanders
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2106074.1 10355-083                              5
                           JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
        Case 1:20-cv-00878-DAD-EPG Document 38 Filed 07/21/21 Page 6 of 6


 1                                                  ORDER

 2            Pursuant to the parties’ stipulation (ECF No. 37), IT IS HEREBY ORDERED that the

 3 Scheduling Order (ECF No. 32) is modified as follows:

 4
      Event                                Deadline/Date
 5

 6    Federal Defendants shall file
      the Supplemental                     August 13, 2021
 7    Administrative Record

 8
      Plaintiffs shall file their motion   September 13, 2021
 9    for summary judgment

10
      Defendants shall file their
11    respective combined cross-
      motion for summary judgment          November 12, 2021
12    and opposition to Plaintiff’s
      motion for summary judgment
13

14    Plaintiffs shall file their
      combined opposition to
15    Defendants’ cross-motion for         December 27, 2021
      summary judgment and reply in
16    support of Plaintiffs’ motion for
      summary judgment
17

18    Defendants shall file their
      respective replies in support of     January 17, 2022
19    their cross-motion for summary
      judgment
20
              All other terms and conditions of the Scheduling Order (ECF No. 32) remain in full force
21
     and effect.
22
     IT IS SO ORDERED.
23

24       Dated:        July 21, 2021                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

     2106074.1 10355-083                              6
                           JOINT STIPULATION AND ORDER TO MODIFY BRIEFING SCHEDULE
